DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 13, 2022 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C 103 rejection set forth in the Non‐Final Office Action mailed March 15, 2022. 

Response to Arguments
Applicant’s arguments and amendments to the claims, see page 10-11, filed June 13, 2022, with respect to the 35 U.S.C. 103 rejection based on Bomphrey and Pan have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1, 10, and 20 has been withdrawn.

Reasons for Allowance
Claims 1, 3-10, 12-22 are allowed. 
The following is an examiner’s statement for reasons for allowance:
Independent claims 1, 10, and 20 are allowable over prior art of record for its specific recitation of elements involved in the altitude estimation for aerial vehicles. 
Although the closest prior art Pan et al. (WO 2017045141 A1), teaches the limitations including computing an altitude of the moving object based on the pressure-dependent data from the plurality of sensors; (““sensing results can be generated by combining sensor data respectively obtained by multiple sensors, also known as "sensor fusion”… Sensor fusion can be used to compensate for limitations or inaccuracies associated with individual sensor types, thereby improving the accuracy and reliability of the final sensing result. Exemplary sensing result can include speed, altitude, acceleration, yaw angle, and/or position of the mobile platform 100” [00254-00255], “The sensors 300 can include altimeters 351, 352. The altimeters 351, 352 can include pressure altimeters and/or barometers. The altimeters 351, 352 can be configured to measure altitude associated with the mobile platform 100” [0263]), determining a direction of motion of the moving object or a velocity of the moving object; (““The main controller 400 can be configured to integrate the acceleration to obtain speed and/or position data of the mobile platform 100. Via the sensor fusion process, the main controller 400 can combine such speed and/or position data with speed and/or position data of the mobile platform 100 obtained by the GPS sensors 3 11, 312, to determine the speed and/or position of mobile platform 100.” [0260], “Each of the first sensor 301 and the second sensor 302 can generate data to be used for calculating speed of the mobile platform 100.” [0232]), controlling a flight altitude of the moving object based on the computed altitude; (“Exemplary sensing result can include speed, altitude, acceleration, yaw angle, and/or position of the mobile platform 100. Based on the sensing result, the main controller 400 can instruct the mobile platform 100 to implement various operations. Exemplary operations can include adjusting speed to compensate for deviation from a hovering position, moving toward a certain destination, moving away from an obstacle, and/or the like.” [0255]), a plurality of propulsion devices, each, when activated, causing a propulsion airflow substantially parallel to a vertical axis of the UAV; (“The present systems and methods are suitable for many types of UAVs including, without limitation, quadcopters (also referred to a quadrotor helicopters or quad rotors), single rotor, dual rotor, trirotor, hexarotor, and octorotor rotorcraft UAVs, fixed wing UAVs, and hybrid rotorcraft-fixed wing UAVs” [0222]), and a storage component storing a plurality of per-sensor weights; (“The sensor controller 200 can further include a memory (not shown). The memory may include high-speed random access memory (RAM) and may also include nonvolatile memory, such as one or more magnetic disk storage devices, flash memory devices, or other non-volatile solid-state memory devices. The memory can be configured to store data transmitted by the sensors 300 to the sensor controller 200 and coded instructions for executing the methods disclosed in the present disclosure.” [0251]). 
Further, Bomphrey et al. (US 20200143178 A1) teaches the limitations including obtaining pressure-dependent data from a plurality of sensors, each mounted on a moving object with a respective primary orientation direction, the primary orientation directions of at least two of the sensors being different; (“The vehicle 18 further comprises an array of acoustic sensors in the form of directional microphones 19, 20, 21 and an array of pressure sensors 3 each connected to pressure ports 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 distributed throughout the vehicle. Thus the sensors can detect changes in pressure around the vehicle. There are fewer acoustic sensors than pressure ports. The directional microphones and the pressure ports are oriented to provide coverage on all sides of the craft including the top and bottom.” [0071]
However, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions:
(Claims 1, 10, and 20): assigning a weight to the pressure-dependent data from each of the plurality of sensors in a weighted average according to the determined direction of motion or the determined velocity; and computing the altitude as a function of the weighted average of the pressure- dependent data from the plurality of sensors; 
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662